Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 7, 2006







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed November 7, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00856-CV
____________
 
IN RE JOE BURNS, JR., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
September 29, 2006, relator Joe Burns, Jr., an inmate, filed a
petition for writ of mandamus in this Court, seeking an order compelling the
judge of the 30th Judicial District Court, Harris County, to rule on relator=s motion for DNA testing and
appointment of counsel.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex.
R. App. P. 52.1. 




 Mandamus
relief is appropriate to correct a clear abuse of discretion or the violation
of a duty imposed by law, when there is no other adequate appellate remedy.  Walker
v. Packer, 827 S.W.2d 833, 839B40 (Tex. 1992) (orig. proceeding). 
Where a motion is properly filed and pending before a trial court, the act of
considering and resolving it is ministerial, not discretionary.  Ex parte
Bates, 65 S.W.3d 133, 134B35 (Tex. App.CAmarillo 2001, orig. proceeding).  But, as the party seeking
mandamus relief, a relator has the burden of providing a sufficient record to
establish his right to the relief.  In re Aguirre, 161 S.W.3d 8, 9 (Tex.
App.CHouston [14th Dist.] 2004, orig. proceeding). 

In his
letter to this Court, relator merely states that he has filed a motion in the
trial court.  He does not provide a copy of his motion and affidavit, nor any
other documents to evidence his entitlement to mandamus relief.  
Accordingly,
because relator has failed to provide a record showing he is entitled to the
requested mandamus relief, we deny relator=s petition for writ of mandamus
without prejudice to refiling with an adequate record.  E.g., In re Molina,
94 S.W.3d 885, 886 (Tex. App.CSan Antonio 2003, orig. proceeding).  
                                    
 
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed November 7, 2006.
Panel consists of Justices Anderson,
Hudson, and Guzman.